UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                      12/18/2019
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :           19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :             ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter to the Chambers inbox dated December 17, 2019, Respondent

provided proposed redactions to the Petition to Vacate Arbitration;

        WHERAS, although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Respondent’s proposed redactions are

accepted as to the following information:

    •   Specific, numerical, non-public information relating to the make-up, size and performance

        of the fund. This does not include general allegations regarding legacy or “underwater”

        funds;

    •   Specific, numerical, non-public information relating to Magnetar’s performance fees; and

    •   The identity of current and former employees of Magnetar.

Redacting this information is necessary to prevent the unauthorized dissemination of confidential
business information;

       WHEREAS, Respondent’s remaining proposed redactions are overly broad. “Documents

may be sealed if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Lugosch, 435 F.3d at

120. It is hereby

       ORDERDED that Respondent shall email the Court revised proposed redactions by

December 23, 2019. If Respondent believes there is additional information in the Petition that

does not fall into the categories identified herein and should be redacted, Respondent may

propose such redactions concurrently with the email and, in a cover letter: (1) itemize each

additionally proposed redaction; and (2) provide the factual and legal justifications for the

proposal.

Dated: December 18, 2019
       New York, New York




                                                  2
